Exhibit 99.2 TRANSACTIONS The following table sets forth all transactions with respect to shares of Common Stock of the Issuer of which the Reporting Persons may be deemed to have beneficial ownership effected in the past 60 days, inclusive of any transactions effected through 4:00 p.m., New York City time, on October 5, 2015.All such transactions were purchases of Common Stock effected in the open market, and the table excludes commissions paid in per share prices. Fund Trade Date Buy/Sell Shares Per Share Cost Security Pelham Long/Short Master Fund Ltd 9/10/2015 Buy Common Stock Pelham Long/Short Master Fund Ltd 9/11/2015 Buy Common Stock Pelham Long/Short Master Fund Ltd 9/14/2015 Buy Common Stock Pelham Long/Short Master Fund Ltd 9/15/2015 Buy Common Stock Pelham Long/Short Master Fund Ltd 9/16/2015 Buy Common Stock Pelham Long/Short Master Fund Ltd 9/17/2015 Buy Common Stock Pelham Long/Short Master Fund Ltd 9/18/2015 Buy Common Stock Pelham Long/Short Master Fund Ltd 9/21/2015 Buy Common Stock Pelham Long/Short Master Fund Ltd 9/22/2015 Buy Common Stock Pelham Long/Short Master Fund Ltd 9/28/2015 Buy Common Stock
